Allow me at the outset to congratulate you, Mr. President,
on your election, which attests to the high regard in which
the international community holds you and your country,
and which France, as an old and true friend of Uruguay,
welcomes. We hope that the work of the fifty-third session
of the General Assembly will, under your presidency, lead
to the strengthening of the Organization.
It was 53 years ago in San Francisco that we, “the
peoples of the United Nations”, decided to join our efforts
“to save succeeding generations from the scourge of
war...to reaffirm faith in fundamental human rights, in
the dignity and worth of the human person...to
establish conditions under which justice...can be
maintained, and to promote social progress”.
That immense ambition was justified by the recent
horrors, which at all costs were to be prevented from
happening again — a necessary utopia, perhaps, or a
superhuman task. But as the great French writer Albert
Camus put it:
”Superhuman tasks are the ones man takes a long time
to accomplish, that’s all.”
A long time has elapsed, and we are still working on
that, still toiling. We have no reason to be ashamed of what
we have done as the United Nations throughout these 53
years, of what the Security Council and successive General
Assemblies have done, as well as seven Secretaries-
General — in particular the current one over the last two
years, whose work has been so outstanding.
Over the decades, the Security Council, except when
paralysed by abuse of the veto, has almost always managed
to shoulder its primary responsibility for international
security. When it failed to do so, no other institution was
able to in its stead. Since its first peacekeeping operation 50
years ago, the Security Council has launched 49 operations
of this kind.
The institutional framework established by the
Charter has, in the most varied situations, ranging from
cold war confrontation to the cooperation of recent years,
proved its irreplaceable usefulness. This again was borne
out in the spring of this year during the Iraqi crisis, when
the Secretary-General was deservedly commended; in
Africa, during the creation of the United Nations Mission
in the Central African Republic, which was the first
entirely new peacekeeping operation in four years; and
even in the Balkans, where the difficult mission entrusted
to the United Nations in Eastern Slavonia achieved its
objective.
And yet, as the Secretary-General himself
emphasized recently,
“Unpredictability and surprise have become almost
commonplace” (A/53/1, para. 1),
and the illusions of the end of the cold war have not
stood the test of reality. Our world, let us acknowledge
this fact, is not moving towards greater harmony.
Sometimes our interventions are not appropriate; some
States take advantage of circumstances and deliberately
carry out archaic policies of force that contravene the
principles of the Charter. On other occasions, the
abdication or implosion of States has released among
various groups ancestral forms of hatred that are still very
much alive, thus facilitating organized crime. All these
are destabilizing factors which, while very different, all
help to disorganize and imperil international relations.
Several major crises have proved this recently. The
Asian financial crisis reminded us that strong growth,
when badly regulated, is vulnerable in a globalized world
that is all too often dependent on the ultra-sensitive
reactions of the trading floors and the increasingly rapid
spread of contagious effects. Each day $1,600 billion is
exchanged on the financial markets — huge sums of
money that are greater than the means of intervention of
all the financial institutions of the world. In 1970 those
amounts were equal to the world’s gross national product.
Today, they are 15 times greater.
The nuclear tests in South Asia were a dramatic
reminder that a very serious regional territorial dispute
combined with a feeling, justified or not, of insecurity
could open the way to nuclear and ballistic proliferation.
In East Africa, a typical armed conflict was born of
a border dispute. In the Great Lakes region, six or seven
States are in the grip of regional conflict on the territory
15


of the Democratic Republic of the Congo. Destabilization
is threatening Central Asia, starting with Afghanistan. I
cannot list them all, but currently more than 30 conflicts,
civil wars or State break-ups are under way that involve
more than 40 countries in their aftermath of suffering.
Twenty-two million civilians — displaced persons and
returnees — have been affected by these conflicts and
require assistance from the Office of the United Nations
High Commissioner for Refugees, which is currently active
in 118 countries. Nor can I fail to mention child soldiers;
slavery, which still goes on in a scarcely veiled form;
disappeared persons; and so many other tragedies.
But I do not wish my statement to be a long litany of
woe that is only too familiar to the United Nations, which
is the first to learn of these situations. Is it not at this very
moment trying to maintain peace on four continents with
approximately 15,000 personnel engaged in about 17
operations? To cite just one example, no fewer than 20
agencies are trying to rebuild Bosnia.
Nor do I intend to neglect the progress achieved in
1998, which I mentioned at the beginning of my statement.
I wish simply to explain that the United Nations and the
multilateral system do not today have the necessary means
to meet all these challenges. But we cannot and must not
give up. How can we restore the necessary vigour to our
action?
Allow me to make some suggestions in this area. First,
we can preserve the powers that the Charter has given our
institutions. The first priority is to reserve for the Security
Council a monopoly on legitimate enforcement action in the
case of “threats to the peace, breaches of the peace, and
acts of aggression”.
Nothing can justify the use of force by a State, a
group of States or an organization, however powerful, if
prior authorization was not received from the Security
Council — except in cases of self-defence.
My country shares the impatience of those who
deplore the fact that it should take so long to find a solution
to various cruel conflicts — for example, in Kosovo, where
the humanitarian situation is so critical. Since November
1997 France has warned of the risks of explosion; it has put
forward many proposals in liaison with Germany and its
other partners in the Contact Group to prepare the ground
for a realistic political solution. It has just begun action for
the return of refugees. It has never ruled out the possible
use of force. On this latter point, I hear voices urging us to
forgo the authorization of the Security Council. But after
this case there would be another exception, and then
another. Little by little, any country would declare itself
entitled to intervene wherever its interests, security or
ambitions so required, and we would have to begin all
over again. We must remain firm on this principle.
Second, we must make sure that the authority of the
Security Council is respected and its resolutions are
complied with. This goes for all its resolutions. But today
the question arises particularly in connection with Iraq.
The lifting of the oil embargo has, by the Council’s
resolutions, been made subject to the controlled
dismantling of its weapons of mass destruction. Iraq must
therefore meet these conditions — completely meet them,
but only them. Once that objective is achieved, our aim
must be to reintegrate Iraq into the international
community, starting with the region.
The only way to achieve that end is by Iraq’s
complete compliance with the relevant resolutions — all
the resolutions, nothing but the resolutions — which
means Iraq’s unreserved cooperation with the United
Nations and the bodies empowered to monitor Iraq’s
disarmament.
The third need is to increase the representativeness
of the Security Council in order to increase its legitimacy.
This is why my country has come out in favour of
enlarging the Security Council, with, on the one hand,
new permanent members — two seats for the North, to
which Germany and Japan have every claim, and three
for the South; on the other hand, there should be new
non-permanent members for the North and South. This
enlargement must at the same time preserve the Council’s
effectiveness and not prevent it from carrying out its
responsibilities under the Charter. I hope this fifty-third
session of the Assembly will see progress on this reform.
Fourth, we must increase the capacity of our
Organization to prevent or settle regional crises. There is
much to be done. Now that the international community
has just commemorated on a melancholy note the fifth
anniversary of the Oslo accords, what remains of the
peace process in the Middle East and the hopes born in
Madrid? There is no longer a light shining in the night,
and the fires of hatred are gaining ground. France
continues to support the persevering efforts of the United
States Secretary of State, but we do not wish to be left
without any prospects at all should those efforts
unfortunately not succeed. That is why President Chirac
and President Mubarak have proposed in that event
convening a conference of countries resolved to save the
16


peace. This concern for the future has been very well
received. In liaison with Mr. Amre Moussa, we are working
to further our proposal. We must not abandon the goal of
meeting the aspirations of the peoples of this region for a
just and lasting peace which respects the resolutions and
agreements that have been reached.
Another region in crisis calls for our attention. As I
mentioned earlier on the territory of the Democratic
Republic of the Congo six or seven African States of the
Great Lakes region are engaged in confrontation in a tangle
of problems involving border issues, guerrilla activities,
ethnic strife, refugees, the quest for arable land and so
forth. It is illusory to hope for a separate settlement in each
of these States. A regional crisis such as this calls for a
regional solution. That is why my country has raised again
the idea of a conference for peace in the Great Lakes
region, which we suggested as early as 1995. The
conference would be placed under the aegis of the United
Nations or the Organization of African Unity, with the
active participation of the States of the region. Several
African diplomatic initiatives have the same goal. We
support those efforts.
Africa is currently the theatre of other crises. Let us
pay tribute to the tireless efforts of the Secretary-General’s
representatives. Here I salute in particular the memory of
Matre Blondin Beye, who died while on a peace mission.
Fifth, there is a need to reinforce the multilateral
disarmament and non-proliferation system. Following the
nuclear tests in South Asia, whose risks everyone
recognizes, we must strengthen the anti-proliferation regime
and pursue the disarmament process in all areas — nuclear,
conventional, chemical and biological.
Our primary objective here should be the entry into
force as speedily as possible of the Comprehensive
Nuclear-Test-Ban Treaty. France, together with the United
Kingdom, was the first nuclear-weapon State to ratify the
Treaty and is the only one to have completed the
dismantlement of its testing centre. I call on all States that
have not yet done so to accede to this Treaty — including
India and Pakistan, which have announced their intention
not to carry out any more nuclear tests.
Another objective here would be a treaty banning the
production of fissile material for military purposes. I
proposed at the meeting of the five permanent members of
the Security Council held in Geneva on 4 June last that we
should launch such a negotiation. A universal, non-
discriminatory and verifiable cut-off treaty would give
new impetus to disarmament.
We should also pursue relentlessly the prohibition of
chemical and biological weapons. Let us see to it that the
Convention banning chemical weapons becomes universal
and that the Convention banning biological weapons is
made truly effective through a verification mechanism.
Combating the proliferation of weapons of mass
destruction also means preventing the spread of vehicles
capable of delivering such weapons, while preserving
useful civilian applications.
In order to make progress in conventional
disarmament, let us ensure that the Ottawa Convention
providing for a comprehensive ban on anti-personnel
mines comes into force as soon as possible.
Sixth, we should continue to combat
underdevelopment, whose link with crises needs no
further demonstration. France remains heavily committed;
it is the second largest provider of official development
assistance. In order to modernize its aid and make it more
effective, France has decided to reform its cooperation
arrangements and increase coordination with other donors
— in the first place with the European Union. More than
60 per cent of aid to Africa comes from the European
Union. Europe is also the largest source of aid to Latin
America and the second largest to Asia.
France would like development resources to be more
predictable. The Secretary-General has made proposals
that we welcome in a constructive spirit, in particular the
idea of a development account. We encourage the United
Nations to continue its discussions in this area.
Seventh, we need to work with the non-
governmental organizations. They are capable of sounding
the alarm, making proposals and cooperating in very
practical terms to help build States governed by the rule
of law. Parallel to these actions, we expect much from the
activities of Mrs. Robinson, United Nations High
Commissioner for Human Rights, both in the Commission
on Human Rights and in the various United Nations
agencies, which must also — all of them — integrate the
human rights dimension into their activities.
After more than 10 years of negotiations, 1998 will
see the adoption of the declaration on the defenders of
human rights. This is a crucial text because these are the
rights that dictatorships try to stifle and threaten.
17


However, even if we reinforce the Security Council,
strengthen the hand of the Secretary-General and better
handle future crises and other aspects of existing ones, this
will still not be enough. We must regain the initiative, and
for that we must extend our efforts to bring worldwide
regulation to other fields. This brings me to my final points.
The eighth requirement is to extend the rule of law in
all its aspects. The Statute of a permanent International
Criminal Court was adopted in Rome after intensive
negotiations. It is a major step forward in the fight against
the impunity of the foremost criminals. France was one of
the first to sign it. The Statute achieves an essential
synthesis of the various legal traditions in the world and
strikes a balance between the Court’s competences and the
powers of the Security Council that is in keeping with the
spirit and calling of the United Nations. We hope that those
countries that still have reservations will be able to join us.
In another field of law, the International Labour
Organization has taken a historic step towards universal
compliance with basic labour standards through the
declaration adopted at its eighty-sixth conference, which is
a commitment on the part of the 174 member States of the
Organization.
On 11 November 1997 the United Nations
Educational, Scientific and Cultural Organization adopted
the Universal Declaration on the Human Genome and
Human Rights. This is the first normative framework to
guide the international community in an area of scientific
research where advances are already shaking our traditional
concepts of life and social organization. France is
submitting a draft resolution calling on the General
Assembly to endorse this Universal Declaration.
Ninth, we must contain and reduce the scourge of
organized crime, beginning with drugs. The volume of
illegal drug trafficking now approaches $500 billion — 8
per cent to 10 per cent of world trade. According to the
International Monetary Fund, money-laundering operations
represent from 2 per cent to 5 per cent of global gross
domestic product.
At the special session in New York in June we
decided to put more emphasis on reducing the demand for
drugs, in addition to what we have done about supply. Let
us do so.
Tenth, we must combat terrorism in all its forms,
whoever the perpetrators and whatever their motivation.
The recent International Convention for the
Suppression of Terrorist Bombings is an important step
forward, but that is not enough. We must also acquire the
means to hunt down those who finance and instigate these
attacks. France is proposing the negotiation of a universal
convention against the financing of terrorism.
We need to define concrete mechanisms for legal
measures and mutual judicial assistance against those who
finance terrorism. Effective sanctions, such as the seizure
or the freezing of the assets of organizations or
individuals that have participated in terrorist acts must be
provided for. Innovative measures, such as making it
impossible to invoke banking secrecy in judicial bodies
investigating a terrorist attack, should be introduced. If we
have the will to do this, we can launch this negotiation at
the end of the present session of the General Assembly.
President Clinton spoke here on Monday of this
common struggle as a shared obligation. This is correct.
In addition, we need to attack the multiple causes that
breed terrorism.
The eleventh point I would like to make concerns
the remedy for not only the current financial crises, but
also the malfunctioning of the international financial
system as such. That is the issue here, as is shown by the
increasing calls for a “new Bretton Woods”. Financial
globalization is running wild now. New means urgently
need to be found. It is the responsibility of each State to
make its contribution. We need also to define new rules
adapted to today’s financial realities. My country is today
presenting to its European partners some proposals to
counter international financial instability.
The International Monetary Fund (IMF) must
naturally remain the pivot here. But the IMF must be
more legitimate and more effective, working on the basis
of clear, realistic, political and strategic guidelines,
cooperating with other competent bodies, organizing
dialogue between industrialized countries and emerging
countries, ensuring the transparency of the financial
system and reflecting the economic, social and political
realities of partner countries — an IMF that can detect
early warning signs to prevent crises from happening.
Within this transformation, to which the Director-
General of the IMF is making an important contribution,
and also in order better to stabilize the international
economic and monetary situation and to support world
growth, Europe will play an increasingly important role
18


since it is finalizing the introduction of its single currency,
the euro, and we are anticipating the benefits.
From this period we are living through, which is so
full of contrasts, consisting of unprecedented progress and
of crises threatening to wipe out our efforts, in particular
those made under the aegis of the United Nations,
additional progress must be forthcoming in building a more
just and more peaceful world, because this is what we all
want.
Today’s world needs rules. The United Nations must
remain the unifying framework, and the Charter must
remain the reference point. Preserving what has proved its
worth, adapting when necessary, inventing new forms of
regulation — these are three main areas for our work.








